Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 1 of 11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Orexigen Therapeutics, Inc. Case No. 18~10518 (KG)
Debtor Reporting Period: February 1, 2019 - February 28, 2019

MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

Schedule of Cash and Disbursements
Schedule of Disbursements Debtor
Schedule of Debtor Bank Account Balances
Schedule of Professional Fees and Paid
es of bank statements Certii`ication Attached
Cash disbursements ournals Certiiication Attached
Bank reconciliation Certification Attached

Statement of ons

Balance Sheet

Status of P on Taxes Certiiication Attached
ies of IRS Form 6123 or Certification Attached
ies of tax returns filed od Certiiication Attached

of d P tion Debts
of d Post Petition Accotmts Pa les
Accounts Receivable
Debtor onnaire

 

l declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of
my knowledge and belief.

(/ii/\/\/\. ib AA-,/W/Q "Zo\ /\/\MCH 291 7)

Signature of Authorized@p\dividual* Date

 

 

'T‘i’\C/VLCZ§ i> LL/VL,€',L\ C/i/\| €'Lf(" /l\~c>Q/V\:: n`i<§ikfa`€'l` \/‘C O{\"Fic'z?€"/ VL`

P'int dN fA th ri dlndi id ll Titl fA th 'zed Indi idual . `
1 e ameo u o Ze v ua eo u on v emma/rat C`,_m’%_¢&/

 

 

*Authorized individual must be an oi’ficer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.

Notes:

The last four digits of Debtor's federal tax identification number are (8822). The Debtor's mailing address for purposes of this chapter ll case is 9171 Towne
Centre Drive, Suite 270, San Diego, CA, 92122.

 

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 2 of 11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February l, 2019 - February 28, 2019

CERTIFICATION REGARDING POST-PETITION BANK ACCOUNT
RECONCILIATIONS, CASH DISBURSEMENT JOURNALS AND
COMPLIANCE AND PAYMENT OF POST-PETITION TAXES

I, Thomas Lynch, Chief Administrative Officer & General Counsel, of Orexigen Therapeutics, Inc. (thc "Debtor") hereby
certify the following:

1. Attached to MOR-l is a listing of the Debtor’s bank accounts, by account number, and the opening and closing balances.
These accounts are reconciled monthly in accordance With the Debtor’s ordinary course accounting practices and are
available to the United States Trustee upon request.

2. Cash disbursement journals are maintained in accordance with the Debtor’s ordinary course accounting practices and are
available to the United States Trustee upon request.

3. To the best of my knowledge and belief, the Debtor is current on all post-petition taxes, and no post-petition tax amounts
are past due.

/i/L/\/\/\i>>(v\/‘L 2f1 /vl./<M_c:,c( 21a/j

Thomas Lynch Date
Chief Administrative Officer & General Counsel

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 3 of 11

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February l, 2019 - February 28, 2019

Notes to Morrtlrly Operating Report

Debtor in Possession Financial Statements

The financial statements and supplemental information presented in this Monthly Operating Report ("MOR") have been prepared using the
Debtor's books and records solely to comply with the monthly reporting requirements under the United States Bankruptcy Code and those
of the United States Trustee for Region Three.

The financial statements and supplemental information presented herein are unaudited, preliminary in nature, and may not comply with
generally accepted accounting principles in the United States of Amen'ca (“U.S. GAAP”) in all material respects These preliminary unaudited
financial statements and other information represent the Debtor"s good faith attempt to comply with the requirements of the United States
Bankruptcy Code and those of the United States Trustee using the resources available. T his information is limited in scope to the requirements
of this report.

These preliminary unaudited financial statements have not been subject to procedures that would typically be applied to financial information
presented in accordance with U.S. GAAP, and upon application of such procedures, the Debtor believes that the financial information could
be subject to clranges, which could be rnaterial. Certain totals may not sum due to rounding.

All related tax implications are not currently reflected in the preliminary unaudited financial statements herein. The financial impact of potential
tax and other adjustments on the accompanying preliminary unaudited financial statements cannot be determined at this time.

There may be adjustments to the opening balance sheet as of March 12, 2018 that will impact these accompanying preliminary unaudited
financial statements ASC 805 permits a one-year measurement period in which the opening balance sheet can be adjusted if additional
information becomes available.

Liabilities Sub|'ect to Compromise
As a result of the commencement of the Debtor's chapter l l case, the payment of certain prepetition indebtedness of the Debtor is subject to
compromise or other treatment under a plan of reorganization

Reorganization Items

ASC 852 requires expenses and income directly associated with the Debtor's chapter ll cases to be reported separately in the income statement
as reorganization items Reorganization items include expenses related to legal advisory and representation services, and other professional
consulting and advisory services Reorganization costs also include adjustment to record debt at the estimated amount of the claim and an
estimate of the loss on sale of assets which is pending a valuation.

Litigatio 11

The Debtor is subject to lawsuits and claims that arise out of its operations in the normal course of business

Prior to the petition date, the Debtor~ was the defendant to various legal proceedings described in detail in the most recent publicly filed
financial statements, which are stayed during the course of the chapter ll bankruptcy proceedings

There are uncertainties inherent in any litigation and appeal and the Debtor cannot predict the outcorne. At this time the Debtor is unable to
estimate possible losses or ranges of losses that may result ii'om such legal proceedings described in detail in the most recent publicly

filed financial statements, and it has not accrued any amounts in connection with such legal proceedings in the financial statements herein,
other than attorney's fees accrued prior to the petition date.

MM

On Apn'l 23, 2018, the Debtor entered into an asset purchase agreement with Nalpropion Phar'maceuticals, Inc. (the "Buyer") for the sale of
substantially all of its assets through section 363 of the Bankruptcy Code. This transaction was subsequently approved by the Bankruptcy Court on
June 28, 2018. On July 27, 2018, the Debtor closed the sale and transferred substantially all of its assets to the Buyer. As part of the sale, the Debtor
entered into a transition services agreement for the post-closing period through the effective date of a Plan of Liquidation. On March 6, 2019,

the Debtors filed a Plan of Liquidation and the Disclosure Statement was approved on an interim basis on March 27, 2019.

 

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 4 of 11

In re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February 1, 2019 - February 28, 2019

MOR ~ 1
Consolidated Schedule of Cash Receipts and Disbursements w
For the Period: February 1, 2019 - Febmary 28, 2019

 

 

 

 

 

 

(Unaudited)
Cumulative
$ USD '000s Fcbruary 1, 2019 - February 28, 2019 Since Filing
Beginning Cash Balance (Book) $ 26,471 $ 21,372
Receipts
Operating Receipts . 64,084
Miscellaneous Receipts 73 71,481
Total Receipts 73 135,565
Operating Disbursements
Payroll & Benetits / Contractors (57) (17,100)
lnventory ~ (4,981)
Manufacturing and Logistics - (205)
Gross to Net Disbursements - (36,451)
Marketing / Commercial Operations ~ (16,23 6)
Ordinary Course Professionals (19) (1,170)
Rent / Facilities / Equiprnent - (564)
Insurance (3 5) (492)
IT / Utilities - (376)
Regulatory and Compliance - (675)
Other G&A (36) (1,463)
Total Operating Disbursements (146) (79,713)
Operating Cash Flow (73) 55,852
Reorganization Costs
DIP Loan Interest and Fees ' (44,480)
US Trustee Fees - (621)
Restructuring Professional Fees (471) (l 1,388)
Total Reorganization Costs (471) (56,489)
Total Disbursements $ (617) $ (136,202)
Lender Professional Fees (32) (2,439)
Net Cash Flow $ (575) $ (3,076)
DlP Draw - Cash - 7,600
Ending Cash Balance (Book) $ 25,896 $ 25,896
Notes:

 

(l) The Schedule ofCash Receipts and Disbursements is presented on a book basis

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 5 of 11

In re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February 1, 2019 - February 28, 2019

MOR - 1a
Schedule ofDisbursements by Debtor Entity m
For the Period: Febmary 1, 2019 ~ Febmary 28, 2019

 

 

(Unamlited)
$ USD '000s Cumulative
Debtor Fcbruary 1, 2019 ~ February 28, 2019 Since Filing
Orexigen Therapeutics, Inc. $ 648 $ 138,641
Total $ 648 $ 138,641

Notes:
(l) The Schedule ofDisbursernents is presented on a book basis.

 

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 6 of 11

In re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February 1, 2019 - Februa.ry 28, 2019

MOR - 1b
Schedule ofDebtor Bank Accaunt Balances w
For the Period: Februmjv 1, 2019 - February 28, 2019

 

(Unauditea')

Beginning Ending
$ USD '000s Last Four Digits Balance Balance
Debfor Bank ACCO\lIlt NO. Accounf Descripfjon 2/1/2019 2/28/2019
Orexigen Therapeutics, Inc. Sih`con Va.lley Bank 6813 General checking $ _ $ _
Orexigen Therapeutjcs, lnc. SiJicon VaJley Bank l 180 Zero-ba_lance lockbox - -
Orexigen Therapeutics, Inc. Silicon Valley Bank 3036 Sweep account 26,624 25,924
Orexigen Therapeutics, Inc. Silicon Valley Bank 7307 Uti_lity adequate assurance - -
Orexigen Therapeutics, Inc. Silicon Va.lley Bank 5177 Collateral 100 100
Total Bank Account Balances $ 26,724 $ 26,024

Notes:

(1) The Consolidated Schedule of Cash Receipts and Disbursements (MOR~l) and Schedule of Disbursements by Debtor Entity (MOR-la) represent book balances while MOR-
lb represents bank balances The balances differ primarily due to the bank's delayed recording of intrabank activity between the general checking and sweep accounts

 

In re: Orexigen Therapeutics, Inc.
Debtor

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 7 of 11

MOR - le

Schedule ofProfessional Fees and E.qzenses Puid
For the Period: February 1, 2019 - Februaty 28, 2019

(Unaudited)

case Nu. rs-rosrs (KG)

Reporting Period: February 1, 2019 - February 28, 2019

 

 

 

Month Ended 2/28/19 Cumulative Since Fiiing
Payee Category Payor Date Period Covered Fees Expenses Fees EXP€DS€S
Retained Professionals
Hogan Love].ls US LLP Debtor Counsel Orexr`gen Therapeun`cs, Inc. 2/1 1/2019 3/12/2018 - 12/31/2018 89,923 $ 437 $ 2,492,836 $ 33,877
Morris, Niehols, Arsht & Tunnel_l LLP Debror local Counsel Orexigen Therapeutics, Inc. 2/1 1/2019 3/12/2018 - 12/31/2018 32,602 203 807,272 22,295
Emst & Young, LLP Debtor Financial Advisor 0rexigen Therapeutics, Inc. 2/1 1/2019 3/12/2018 - 1 1/30/2018 49,605 - 2,151,260 202,314
Perella Weinberg Parmers Debtor luvestrnent Banker Orexigen Therapeutics, Inc. 3/12/2018 - 7/27/2018 3,411,713 3,600
Irell & Manella LLP Committee Counsel Orexigen Therapeutics, Inc. 2/11/2019 3/12/2018 - 11/30/2018 179,143 - 895 ,713 14,874
Berkeicy Research Group LLC Committee Financial Advisor Orexigen Therapeutics, Inc. 2/1 1/2019 3/27/2018 - 1 1/30/2018 60,090 - 308,627 2,869
El]jott Green.lea.£ P.C. Committee Local Counsel Orex.igen Therapemics, Inc. 2/1 1/2019 3/27/2018 ~ 1 1/30/2018 25,862 - 129,31 1 598
Kurtzman Carson Consultants LLC Claims Agent Orexigen Therapeutics, luc. 2/11/2019 3/12/2018 - 12/31/2018 19,392 2,241 472,673 170,161
Landis Rath & Cobb LLP Debtor Ccnflict Counsel Orexigen Therapeutics, Inc. 2/11/2019 6/14/2018 - 11/30/2018 11,768 - 193,955 2,191
other Restru¢'turing Professionals
Wi.lmington 'l`rust, National Association DIP Admr'nistrative Agent Orexigen Therapeutics, Inc. 3/12/2018 - 7/31/2018 $ 51 ,600 $ -
Arnold & Porter Kaye Scholer LLP DIP Adminisn~ative Agent Counsel Orexigen Therapeutics, Inc. 3/12/2018 - 7/27/2018 131,889 1,034
Quinn Emanuel Urqu]:rart & Su]]ivan, LLP DIP Lenders Counsel Orexigen Therapeutics, Inc. 3/12/2018 - 10/31/2018 1,023,973 19,636
Brown Ruduick LLP DIP Lender Counsel Orexigen Therapeutics, Inc. 2/15/2018 - 5/31/2018 147,048 1,497
Whiteford Taylor Prestoo DIP Lenders Local Counsel Orexigeu Thempeutics, Inc. 1/24/2019 3/12/2018 - 12/31/2018 237,215 2,141
U.S. Bank, N_A. ludenture Trustee Orexigeu Therapeutics, Inc. 2/25/2019 3/1/2018 - 1/31/2019 3 1,954 - 852,559 3,040
Duane Morris DIP Admim`strative Agent Secondziry Counsel Orexigen Therapeutics, lnc. 4/10/2018 - 7/27/2018 17,509 -
Total 500,338 $ 2,881 $ 13,325,253 S 480,128

 

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 8 of 11

In re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February 1, 2019 - February 28, 2019

MOR - 2
Statement of Operations
For the Period: February 1, 2019 ~ Febmary 28, 2019

 

 

 

 

 

 

 

(Unuurlited)

$ USD '000s February l, 2019 - February 28, 2019 March 12 - February 28, 2019
Net product sales(l) $ - $ 28,050
Cost of product sales(l) ~ (6,367)
Operating expenses:

Research and development(l) - (2,804)

Selling, general and administrative(l) (1,446) (34,835)

Amortization expense of intangible assets - (2,987)
Total operating expenses (1,446) (40,626)
Loss from operations (1,446) (18,944)
Other income/(expense):

Interest income 50 1,021

Refundable tax creditm - -

Interest expense(l) - (63)
Total other income (expenses) 50 958
Net loss (1,396) (17,986)
Reorganization expenses`” (2,251) (3 18,175)
Net gain/(loss) $ (3,647) $ (336,161)
Notes:

 

(l) On July 27, 2018 the Debtor closed the sale and transferred substantially all of its assets to the Buyer. Activity in these accounts was the result
of prior period accruals being trued up.

(2) Refurrdable tax credit includes refundable alternative minimum tax as created by the Tax Cuts and Jobs Act. As the result of an audit,

the income has been reclassed to 2017.

(3) Reorganization expenses include the loss on sale of assets as well as the write up of the notes to the principle balance, the

elimination of the debt discount and debt costs related to the 2013 debt. The loss on sale of assets is not final and pending

the completion of a valuation of the non-debtor subsidiaries

 

Case 18-10518-KG

In re: Orexigen Therapeutics, Inc.

Doc 1006 Filed 03/29/19 Page 9 of 11

Case No. 18-10518 (KG)

 

Debtor Reporting Period: February 1, 2019 - February 28, 2019
MOR - 3
Balance Sheet
(Unaudited)
Orexigen Therapeutics, Inc.
$ USD '000s As of March 11, 2018 As of February 28, 2019
Assets

Current assets:
Cash and cash equivalents
Accounts receivable, net
Inventoly
Prepaid expenses and other current assets
Intercompany receivable(l)
Total current assets
Non-current assets:
Property and equipment, net
Investment in Subsidialy(l)
Intangible assets
Other long-tenn assets
Restricted cash
Total assets

Liabilities and Stockholders' Equity
Current liabilities:
Accounts payable
DlP loan
Accrued expenses
Total current liabilities:

(2)

Total liabilities not subject to compromise
Total liabilities subject to compromise
Series Z preferred stock

Stockholders' equity (deficit)

Total liabilities and stockholders' equity (deficit)

Notes:

 

 

 

 

 

 

$ 21,372 $ 25,896
19,203 -

8,857 -

6,868 6,585

93,353 _

149,653 32,481

543 _

19,000 _

66,566 -

588 1,252

100 100

$ 236,450 $ 33,833
925 97

3,921 5,044

4,846 5,141

4,846 5,141

110,381 244,658

3,343 _
117,880 (215,966)

$ 236,450 $ 33,833

 

(l) Investment in Subsidiary $ l 9m reclassed from lntercompany Receivable at March ll, 2018 to properly align for reporting
(2) Accounts payable excludes all liabilities assumed by the purchaser under the terms of the Asset Pulchase Agreement.

 

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 10 of 11

In re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February 1, 2019 - February 28, 2019
MOR-4
Summary of Unpaid Post Petition Accounts Payables
As ofFebruazjV 28, 2019
(Umludited)
$ USD '000s

 

 

 

Notes:

 

(l) The above iigures represent post petition trade payables recorded in the Debtors' subledger.

 

Case 18-10518-KG Doc 1006 Filed 03/29/19 Page 11 of 11

In re: Orexigen Therapeutics, Inc. Case No. 18-10518 (KG)
Debtor Reporting Period: February 1, 2019 - February 28, 2019
MOR-S
Accounts Receivable Aging
As of F ebruary 28, 2019
(Umludited)

$ USD '000s

 
    

. 1 , M Mg , , .,
Accounts Receivable, net $ - $ ~
$

 

 

 

this reporting period? Ifyes, provide an explanation below.

 

2. Have any funds been disbursed from any account other than a debtor in possession
accolmt this reporting period? Ifyes, provide an explanation below.

3 . Have all post petition tax returns been timely ii_led? lfno, provide an explanation

below.

4_ Are workers compensation, general liability and other necessary insurance

coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? Ifyes, provide
documentation identifying the opened account(s). lfan investment account has been
opened provide the required documentation pursuant to the Delaware Local Rule 4001-3.

 

 

 

 

 

 

 

 

 

